Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0000087
                                                       20-MAY-2014
                                                       08:36 AM

                           SCWC-13-0000087

           IN THE SUPREME COURT OF THE STATE OF HAWAI'I

                         STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee,

                                  vs.

                            JAMES E. ABEL,

                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-13-0000087; CASE No. 1P1120008541)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant James E. Abel’s

application for writ of certiorari, filed on April 6, 2014, is

hereby accepted.

          IT IS FURTHER ORDERED, that no oral argument will be

heard in this case.    Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED: Honolulu, Hawai'i, May 20, 2014.


 James S. Tabe                      /s/ Mark E. Recktenwald

 for petitioner

                                    /s/ Paula A. Nakayama

 Brandon H. Ito

 for respondent                     /s/ Sabrina S. McKenna


                                    /s/ Richard W. Pollack


                                     /s/ Michael D. Wilson